Appellant was charged by affidavit with transportation of intoxicating liquor. Acts 1923, ch. 34, § 1. The case was tried to the court which made a finding of guilty and rendered judgment upon the finding.
The sole question presented is the insufficiency of the evidence to sustain the finding. There is no evidence *Page 373 
shown by the briefs or the record (which we have examined) to sustain an inference that the two cans which contained grain alcohol were transported the slightest distance in the automobile, or that the defendant was present in the automobile at the time it was moving before it was found at a garage where it was being repaired, or that the liquor in question or any other liquor was in the automobile when it was moving, or that this defendant had anything to do with the transportation, if the liquor was ever transported in this automobile, or that he was in or near the automobile when the automobile moved, or that he transported the liquor in any other manner.
The evidence is clearly insufficient to sustain the finding, and the judgment is reversed, with directions to sustain appellant's motion for a new trial.